Order unanimously reversed and a new trial granted, without costs. Memorandum: This matter was hastily decided and not fully explored. There was no effort to ascertain the wishes and desires of the children involved. This does not necessarily mean that they should have been called as witnesses, but *979they could have been interviewed by an appropriate agency and their desires made known to the court and the attorneys. (Gallaher v. Bencene, 27 A D 2d 690.) This estranged husband recorded telephone calls to his wife without letting her know of the recordations. In these calls he goaded her into making intemperate replies, obviously in preparation for an effort to avoid supporting his children. These activities are far from commendable. The proceeding should be retried before another Judge. (Appeal from order of Monroe County Family Court, canceling arrears of payments and reducing support payments to zero.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.